Opinion filed April 1, 2019




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-19-00111-CV
                                     __________

                         IN RE RANDLE C. DANIELS


                              Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, Randle C. Daniels, has filed in this court an original proceeding
styled “EMERGENCY APPLICATION to STAY FORECLOSURE affecting
SUBSTANTIAL PROPERTY RIGHTS.”                    Relator requests that we grant him
emergency relief. He “prays that this Court consider that this item could not be
appealed and that significant rights have been lost,” and he asks that we “recognize
the un-appealable loss and stay the foreclosure pending for April 2, 2019, and/or
reform the tax role to restore the rights lost.” We have no authority to grant the relief
sought by Relator.
       First, we note that it is not clear to whom the petition is directed. A court of
appeals has no general writ power over a person other than a judge of a district or
county court unless issuance of the writ is necessary to enforce the court’s
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2018). Relator has
not shown that a writ of mandamus directed to someone other than a judge is
necessary to enforce our jurisdiction. Accordingly, to the extent that Relator is
seeking relief against someone other than the Honorable Judge Jason C. Cashon,
judge of the 266th District Court, we do not have jurisdiction to grant that relief.
        To the extent that Relator requests a mandamus against Judge Cashon, he
references a judgment apparently entered by Judge Cashon in 2017 in a tax suit filed
by the Stephenville Independent School District against Relator. Relator contends
that the foreclosure sale scheduled for April 2, 2019, arises from this judgment.
However, Relator has not attached a signed copy of the judgment and he has not
attached any documentation that evidences that the foreclosure sale arises from this
judgment. Accordingly, Relator has not established that he is entitled to mandamus
relief against Judge Cashon. See TEX. R. APP. P. 52.8(a).
        We deny Relator’s request for emergency relief, and we deny Relator’s
petition for writ of mandamus to the extent that it is directed at Judge Cashon. To
the extent that it is directed at others, we dismiss it for want of jurisdiction.


                                                                   PER CURIAM


April 1, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2